Brown, Dep. Att’y-Gen.,
This department has your letter of May 5th, enclosing letter from Dr. Munce, asking to be advised what is the proper fee for issuing a license for a dog transferred from one county to another.
The Act of May 11, 1921, P. L. 522, known as the Dog Law, in section 3, provides for the licensing of dogs, and fixes the fee to be paid for both male and female dogs. The section also contains the following provision: “The applicant shall also pay an additional fee of ten cents for the services of the county treasurer in issuing, recording and reporting said license to the Secretary of Agriculture, and remitting fees and fines to the State Treasurer.”
This fixes the compensation of the county treasurer for his services in issuing, recording and reporting the licenses, and shows just what he is entitled to. Section 10 of the act provides: “Whenever any dog licensed in one county is permanently removed to another county, the county treasurer of the county where the license was issued shall, upon the application of the owner or keeper of such dog, certify such license to the treasurer of the county to which the dog is removed. Such treasurer shall thereupon, and upon payment of a fee of twenty-five cents, issue a license and tag for such dog in the county to which it is removed.”
This fixes the fee to be paid for the services set forth in the section, and no one has the right or authority to increase it and compel the payment of more than the law specifies. The act fixes the amount to be paid the county treasurer for issuing the license, and thus shows the intent of the legislature.
In the case of the removal of a dog from one county to another, the fee to be paid is also fixed, but no compensation for the treasurer is mentioned. If it had been the intention of the legislature to have the treasurer receive an additional ten cents, the act would have so stated, as it did in section 3. Fees are only to be charged as fixed by statute, and the fee charged in section 10 of the act under consideration is all that may be charged. The intention was to have the owner pay twenty-five cents, and by no construction can the additional fee provided for in section 3 for the services therein mentioned be made to apply to section 10 for the services therein enumerated.
*179You are, therefore, advised that the authority to charge more than twenty-five cents for the issuing of a license for a dog transferred from one county to another is not given by law, and that, the county treasurer is not entitled to a fee of ten cents for issuing such license.
Prom C. P. Addams, Harrisburg, Pa.